Title: [Diary entry: 9 April 1791]
From: Washington, George
To: 

Saturday 9th. Dined at an entertained [entertainment] given by the Citizens of the town. Received and answered an address from the Corporation. Was informed by Mr. Jno. Lewis, who had, not long since been in Richmond, that Mr. Patrick Henry had avowed his interest in

the Yazoo company; and made him a tender of admission into it whh. he declined—but asking, if the Company did not expect the Settlement of the lands would be disagreeable to the Indians was answered by Mr. Henry that the Co. intended to apply to Congress for protection—which, if not granted they would have recourse to their own means to protect the settlement—That General Scott had a certain quantity of Land (I think 40,000 acres in the Company’s grant, & was to have the command of the force which was to make the establishment—and moreover that General Muhlenberg had offered £1000 for a certain part of the grant—the quantity I do not recollect if it was mentioned to me.